Citation Nr: 1715761	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  07-18 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent from July 14, 2006; and in excess of 40 percent from July 1, 2008, for a spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983 and from April 1986 to April 1994 in the United States Army.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from November 2006 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. In November 2006, the RO increased the disability rating for the Veteran's service connected clinical right L4 radiculopathy to 20 percent effective July 14, 2006. In April 2009, the RO increased the disability rating for the Veteran's service connected clinical right L4 radiculopathy to 40 percent effective July 1, 2008. 

Although the Veteran was scheduled for formal hearings at the RO with the Decision Review Officer (DRO) in October 2007 and in June 2008, the Veteran cancelled both hearings, and the record does not indicate any outstanding requests for a hearing.

As the disability ratings assigned during the pendency of this appeal do not represent a total grant of benefits, the claim for an increase remains before the Board.  AB v Brown, 6 Vet. App. 35, 39 (1993).

In a May 2014 decision, the Board denied the claims for increased ratings.  The Veteran appealed this May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court issued an order that granted a Joint Motion for Partial Remand (JMR) filed by counsel for both parties which vacated the Board's May 2014 decision with respect to the denial of the increased rating for the spine disability.  The Court remanded the matter for further development, to include: obtaining outstanding workers' compensation records submitted to the Department of Labor pertaining to the Veteran's workplace back injury in December 2005; addressing whether the Veteran's 45 day absence from work in 2005-2006 was attributable to his service-connected lumbar spine disability and whether this absence can be construed as an "incapacitating episode" for the purpose of 38 C.F.R. §4.71a, Diagnostic Code 5243.  

In March 2015, the Board remanded the case, instructing the RO to obtain any outstanding records associated with the Veteran's workers' compensation claim, including a claim for a back injury incurred in December 2005; to afford the Veteran an examination and/or obtain a medical opinion if warranted; and to readjudicate the appeal.  

In August 2016, after obtaining the outstanding records, and upon review of the evidence and a new VA examination obtained pursuant to the remand, the RO issued an SSOC denying an increase in the disability ratings, and in doing so, found that there was no evidence the Veteran's condition caused marked interference with employment or frequent periods of hospitalization.    

In August 2016, the Veteran, through his representative, stated he did not have any additional evidence regarding the appeal; waived his right to have the case sent back to the RO; and asked that the Board consider the new evidence and proceed with adjudication of the appeal.

Development of the case has been substantially completed, and the case has been returned to the Board for further adjudication.  See Stegall v West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  From December 5, 2005, to November 16, 2006, the Veteran's spine disability was manifested by physician prescribed bedrest for more than 6 weeks, due to an incapacitating episode involving his spine disability.

2.  From November 16, 2006 to July 1, 2008, the Veteran's service connected spine disability was manifested by subjective complaints of pain and forward flexion of 40 degrees; but no ankylosis was shown, and the Veteran did not experience incapacitating episodes of at least four weeks in any 12-month period.  

2.  Since July 1, 2008, the Veteran's service connected spine disability has been manifested by subjective complaints of pain and forward flexion of 15 degrees; but no ankylosis has been shown, and the Veteran has not experienced incapacitating episodes of at least six weeks in any 12-month period.  


CONCLUSIONS OF LAW

1.  From December 5, 2005, to November 16, 2006, the criteria for a disability rating of 60 percent for a spine disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.59, Diagnostic Codes 5242 and 5243 (2016).

2.  From November 16, 2006 to July 1, 2008, the criteria for a disability rating in excess of 20 percent for a spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.59, Diagnostic Codes 5242 and 5243 (2016).

3.  The criteria for a disability rating in excess of 40 percent for a spine disability from July 1, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.59, Diagnostic Codes 5242 and 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in August 2006, December 2006, February 2007, June 2008, and May 2013, that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letters informed the Veteran of how disability ratings and effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims, with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While obtaining the Veteran's VA records has been the subject of a previous remand, the Veteran's claim file now contains records related to his workers' compensation records that were submitted to the Department of Labor.  Also of record are a July 2008 VA examination, a November 2015 VA examination, and an August 2016 VA examination.  Based on the submission of the medical records obtained from the Department of Labor, coupled with the signed August 2016 waiver wherein the Veteran states he does not have any additional evidence regarding the appeal, the Board finds that there has been substantial compliance with its March 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand.)  

Based on the foregoing, the Board finds that the RO substantially complied with the mandates of its March 2015 remand.  See Stegall, supra (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders). Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2016).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Legal Criteria & Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected spine disability currently has a staged rating.  It is rated as 20 percent disabling under 38 C.F.R. §4.71a, Diagnostic Code 5242, from July 14, 2006 to July 1, 2008, and 40 percent disabling thereafter.  

Spine disabilities are rated pursuant to the criteria of a General Rating Formula. See 38 C.F.R. § 4.71a.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

It should be noted that the levels listed above apply to Diagnostic Codes 5235 through 5243, unless disabilities rated under Diagnostic Code 5243 are evaluated [separately] under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  To the extent that the Court, in its November 2014 remand, directed the Board to address whether the Veteran's 45 day absence from work in 2005-2006 can be construed as an "incapacitating episode" for the purpose of Diagnostic Code 5243, the Board finds it necessary to also list the rating formula for IVDS based on incapacitating episodes. 

Under the IVDS rating formula, a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An incapacitating episode is defined by regulation as "a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under this provision, if a claimant remains in bed without a physician prescribing bed rest, the regulatory criteria are not met.  Id.   

Turning now to the issue before the Board, the Veteran seeks a disability rating in excess of 20 percent prior to July 1, 2008; and in excess of 40 percent from July 1, 2008, for his spinal disability.  Because of this staged rating, the Board will review each period of appeal, addressing both the Veteran's spinal disability rating and whether a rating for IVDS is warranted.

December 5, 2005, through July 1, 2008

It appears from review of the record in this matter that the Veteran's spine condition worsened after he injured himself at work at the Post Office on December 5, 2005.   

An August 2005 radiology diagnostic report from the San Juan VAMC indicates the Veteran underwent a "MRI lumbar without contrast," and that the examiner found there were was straightening of the lumbar lordosis, probably related to muscular spasm; "mild" degenerative changes; and, a small central disc protusion at L5-S1 without significant compression.   

Workers compensation records and statements submitted from co-workers confirm that on December 5, 2005, the Veteran injured his back at work while lifting a parcel; that the Veteran sought medical treatment in an emergency room; that the Veteran was placed on bed rest for approximately 45 days; and, that when the Veteran returned to work, there were restrictions on what he could do.  As specifically noted in the 2014 JMR, one document from the Office of Workers' Compensation Programs, signed by a treating physician, indicates the Veteran was "disabled to work" from December 26, 2005, to January 15, 2006, or approximately three weeks, due to an injury sustained on December 5, 2005.    The Veteran also submitted a statement from a co-worker, who stated that he witnessed the Veteran's injury in December 2005, and that the Veteran was sent to the hospital and did not return to work until after he had spent 45 days at home. 

An October 2006 medical record from Grupo Fisiatrico De Corozal states the Veteran "is followed in our clinics ...for chronic low back pain since December 7, 2005.  Our intervention so far includes physical therapy and medications.  ...the nature of his job, with frequent carrying of objects and repetitive movements, can aggravate his condition and limit the long term effect of treatment." 

A November 16, 2006 VA examination at the San Juan VAMC reveals the Veteran complained of severe constant back pain that had been treated with injections to his low back, ice pads, medicated patches, and bed rest.  The examiner diagnosed the Veteran with clinical right L4 radiculopathy; bilateral lumbar radiculopathy with myositis; lumbar discogenic disease by MRI; and mild DJD of the lumbar spine by MRI.  The Veteran's flexion was measured at 40 degrees with pain noted on active motion.  As it relates to IVDS, of particular importance to note, is that the examiner stated that this was an examination for IVDS; that the Veteran had an incapacitating episode to the thoracolumbar region in the past 12 months; that the Veteran had been given 45 days of strict bed rest by a physician due to this job related low back injury; and that afterwards, the Veteran was given a medical certificate by a RMS Specialist placing him on [an additional] one-and-a-half weeks strict bed rest.  

A July 1, 2008 VA examination reflects the Veteran was diagnosed with lumbar L5-S1 disk protrusion and left S1 radiculopathy by EMG.  The Veteran's flexion was measured at 25 degrees, with the examiner noting decreased range of motion due to low back pain.  As it relates to IVDS, the examiner noted that the Veteran stated that during the past 365 days, he had 2 absences from work, lasting 3 days each due to incapacitating episode of the low back.  

Upon consideration of the record in this matter, and the laws and regulations for ratings as set forth above, the Board concludes that from December 5, 2005 to November 16, 2006, the Veteran meets the criteria for a higher, 60 percent rating under Diagnostic Code 5243, due to his incapacitating episode and prescribed bedrest following his December 5, 2005 injury.  It is clear from the record that the Veteran experienced an incapacitating episode that began on December 5, 2005, and that it had a total duration of at least 6 weeks during a 12 month period.  See 38 U.S.C.A. § 5110(b)(3) (establishing that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (stating that section 5110(b)(2), now section 5110(b)(3), requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim ... to receive the benefit of an earlier effective date"). However, a 100 percent rating is not warranted during this period, as the Veteran was not found to have ankylosis of his entire spine at any point during this period.

However, the Board finds that beginning on and after November 16, 2006, the Veteran is not entitled to an increased evaluation in excess of 20 percent for his service-connected lumbar spine disability.  Here, at the November 16, 2006 VA examination, his flexion was shown to be to 40 degrees, which warrants no more than the 20 percent rating assigned during this period.  While the Veteran did occasionally miss days from work during the time period from November 16, 2006 to July 1, 2008, this time did not amount to more than 4 weeks in duration, which would be necessary to show in order to increase the rating from 20 percent to at least 40 percent under Diagnostic Code 5243.  Rather, the July 2008 VA examination specifically noted that the Veteran had experienced a total of six days' incapacitation during the previous 12 months, which does not warrant a higher rating under Diagnostic Code 5243.  Further, a 50 or 100 percent rating is not warranted during this period, as the Veteran was not found to have ankylosis of his thoracolumbar spine, or his entire spine, at any point during this period.

In summary, the Board finds that the Veteran is entitled to an increased, 60 percent disability rating from December 5, 2005, to November 16, 2006; and that the Veteran's rating is continued at 20 percent disabling for his spine disability under Diagnostic Code 5242 for the period of November 16, 2006 through July 1, 2008,. 

After July 1, 2008

As noted above, the Veteran underwent VA examination on July 1, 2008, which reflects a diagnosis of lumbar L5-S1 disk protrusion and left S1 radiculopathy by EMG.  The Veteran's flexion was measured at 25 degrees, with the examiner noting decreased range of motion due to low back pain.  As it relates to IVDS, the examiner noted that the Veteran stated that during the past 365 days, he had 2 absences from work, lasting 3 days each due to incapacitating episode of the low back.  

The Veteran has sought ongoing treatment from both private and VA providers. In April 2009, examination found no lumbar edema, erythema, warmth, visible masses, asymmetry, or deformity, but left lumbar paraspinal and left lumbosacral tenderness were noted. The physician noted that the Veteran's range of motion was full. He was prescribed five days of bed rest in 2009, six days of bed rest in 2013, and six days in 2014 to address his back pain. On a February 2014 MRI, the Veteran was found to have disk disease. 

The Veteran was evaluated by a VA examiner in June 2011. He complained of stabbing low back pain, radiating pain, and leg numbness with weekly flare-ups. He also reported incapacitating episodes during the past 12 months where he was off of work for 4 weeks. In addition to pain, the Veteran also complained of stiffness, weakness, spasms, and decreased motion. On examination, the Veteran's forward flexion was to 20 degrees, with pain following repetitive motion. The examiner noted an abnormal gait, spasms, guarding, pain with motion and tenderness. There was no evidence of ankylosis. Based on x-ray findings, the examiner diagnosed lumbar strain, lumbar disc herniation at L5, and lumbar spondylosis. In regards to his occupational activities, the Veteran exhibited decreased mobility, problems with lifting and carrying, decreased strength and lower extremity pain. The examiner also noted that the Veteran is limited in his ability to mow the lawn, clean dishes and shop.

The Veteran was seen by a VA physician in December 2012. The Veteran complained of low back pain, which he described as a constant pressure and sharp sensation that worsens after prolonged standing. The Veteran denied any weakness or numbness. On examination there was tenderness to palpation, but the physician noted that the Veteran's range of motion was full in all planes, with pain on motion. The physician diagnosed discogenic disease.

The Veteran was afforded another VA examination in November 2013. On examination, the Veteran's forward flexion was to 30 degrees, with pain at 10 degrees. The examiner did not observe any additional limitation of motion following repetitive testing. The examiner observed tenderness, guarding and muscle spasms that did not result in an abnormal gait or abnormal spinal contour. The examiner noted radiculopathy of the lower extremities. There was no evidence of incapacitating episodes. The examiner diagnosed lumbar strain, herniated lumbar discs, lumbar spondylosis, and bilateral L4 and L5 radiculopathy. The examiner found that the Veteran's back disability limits him to sedentary work.

The Veteran again underwent VA examination in November 2015. At that time, he was again diagnosed with lumbar spondylosis and bilateral lumbar radiculopathy. He reported weekly flare-ups, each lasting several hours, and difficulty with prolonged sitting, walking, and standing. Range of motion was limited to flexion of 20 degrees with pain, and tenderness to palpation, guarding, and muscle spasm were noted on examination. However, no ankylosis was noted.

On August 2016 VA examination, the Veteran was diagnosed with lumbar strain, spondylosis, and herniated discs, as well as bilateral radiculopathy. He reported that his back pain rendered him unable to exercise and had caused him to take sick leave from work. He stated that flare-ups required bed rest and medication. On range-of-motion testing, forward flexion was to 15 degrees with pain but no additional limitation on repetitive-motion testing. Tenderness to palpation, guarding, and muscle spasm were noted on examination. However, no ankylosis was noted. 

As noted above, the results of a July 1, 2008 VA examination showed the Veteran was entitled to an increased rating of 40 percent for his spinal disability, due to limitation of flexion to 25 degrees.  To obtain a higher rating for the Veteran's spine disability under Diagnostic Code 5242, it is necessary to show ankylosis.  A review of the record in this matter reveals ankylosis has not been indicated in any of the Veteran's treatment records or the subsequent VA examinations.  

Alternatively, to obtain a higher rating under Diagnostic Code 5243, it is necessary to show the Veteran had an incapacitating episode having a total duration of at least 6 weeks during the past 12 months.

A review of the VA and private treatment records in this matter reflects that at no time from July 1, 2008, has the Veteran had ankylosis, and at no time during this period has the Veteran experienced incapacitating episodes with a total duration of physician-prescribed bed rest for a total of 6 weeks during any 12 month period. A review of the VA examinations in this matter similarly reflects that at no time did the Veteran have ankylosis, and at no time did he experience any incapacitating episodes with a total duration of bed rest for 6 weeks during any 12 month period.

The Board has considered the Veteran's contentions with regard to claims for higher ratings. Although the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than indicated in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria. Bostain v. West, 11 Vet. App. 124, 127 (1998). The statements from the Veteran clearly articulate the symptoms and troubles he experiences. However, even with consideration of those problems, ratings higher than those currently assigned are not warranted under the relevant criteria.

As a final matter, the Board notes that the record indicates that the Veteran has radiculopathy of the right and left lower extremities. However, in a June 2012 rating decision, service connection was granted and disability ratings were assigned for right and left lower extremity radiculopathy. Because the Veteran has been assigned disability ratings for his lower extremities, the Board finds that an additional separate rating for the Veteran's neurological abnormalities is not warranted.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no pertinent point has the Veteran's spine disability been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  See also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun, supra.

Here, the Board finds that the applicable rating criteria for a spinal disability under Diagnostic Codes 5242 and 5243 reasonably describe the Veteran's disability levels and symptomatology throughout the course of the appeal and provide for additional or more severe symptoms than currently shown by the evidence.  The Board also notes that it has considered all symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria. See Mauerhan, 16 Vet. App. 436.  The Board further acknowledges that the Veteran's spine disability has impacted his ability to work but notes that such is contemplated in the disability ratings assigned herein.  In short, the Veteran's disability picture for each period under consideration is contemplated by the rating schedule, and the assigned schedular ratings are, therefore, adequate.  See Thun, 22 Vet. App. at 115.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, neither the Veteran nor his representative has alleged that his service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In closing, upon consideration of the record in this matter, and the laws and regulations for ratings as set forth above, the Board concludes that for the period after July 1, 2008, the Veteran does not meet the criteria for a higher rating under Diagnostic Code 5242 nor 5243.


ORDER

Subject to the provisions governing the award of monetary benefits, the Veteran is awarded an increased disability rating of 60 percent for his spinal disability from December 5, 2005 through November 16, 2006.  

A disability rating in excess of 20 percent for a spinal disability from November 16, 2006 to July 1, 2008 is denied.  

A disability rating in excess of 40 percent for a spinal disability on and after July 1, 2008 is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


